DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: Invention I, claims 1-14, a foldable electronic device comprising: a first sub-device; a second sub-device; a first hinge configured to connect the first and second sub-devices, classified in G06F1/1681.
Invention II, claims 15-18, a foldable electronic device of an in-folding type, comprising: a system-on-chip, classified in H04M 1/0206. 
Invention III, claims 19-20, an operating method of a foldable electronic device, classified in H05K 1/181. 
The inventions are distinct, each from the other because of the following reasons: Inventions I, II and III are related as combination and sub combination, respectively. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in another combination(s) (MPEP § 806.05(c)). In the instant case, the combination of invention II as claimed does not require the particulars of the sub combination in invention III as claimed, because "a foldable electronic device comprising: a system-on-chip," of invention II does not require the particulars of the method steps of invention III for patentability. The sub combination II has separate utility such as providing the steps for operating a foldable electronic device, while combination III may instead utilize a different method that intrinsically excludes a system on a chip. Going further, invention I as claimed for instance does not require the system on a chip of invention II as claimed because "the foldable electronic device" of invention I does not need "a system on a chip" of invention II for patentability. The sub combination of invention I has separate utility, such as a portable telephone comprising a plurality of mechanically joined movable body parts, e.g. hinged housings, which in itself does not necessitate a system on a chip, while sub combination II claims the system on a chip that is normally used in more complexed devices to drive driver circuits for various parts of said device. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-The inventions have acquired a separate status in the art in view of their different classification.
-The inventions have acquired a separate status in the art due to their recognized
divergent subject matter.
-The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patent ably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other
invention. Examiner made attempt to contact Applicant to elect an invention or group by phone, but to no avail. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is
no longer an inventor of at least one claim remaining in the application. A request
to correct inventor ship under 37 CFR 1.48(a) must be accompanied by an
application data sheet in accordance with 37 CFR 1.76 that identifies each
inventor by his or her legal name and by the processing fee required under 37 CFR
1.17(i). In the event of rejoinder, the requirement for restriction between the
product/apparatus claims and the rejoined process claims will be withdrawn, and
the rejoined process claims will be fully examined for patentability in accordance
with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all
criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and
112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and
process claims may be maintained. Withdrawn process claims that are not
commensurate in scope with an allowable product/apparatus claim will not be
rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/
Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841       

June 10, 2022